Title: From Thomas Jefferson to Martha Jefferson Randolph, 20 October 1806
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Oct. 20. 06.
                        
                        John delivered safely your letter of the 14th. I am sorry you did not continue at Monticello until your house
                            was in compleat readiness for you. you will run the double risk of green plaister, & a less perfect preparation of it
                            for your winter’s residence. I do not know what stores remained for your consumption, but it is always my wish you should
                            take whatever does remain. many of them will not keep, such as crackers, cheese, fish &c. porter is so peculiarly
                            salutary for your stomach, that I took a larger supply than usual that there might be some for you: and in laying in the
                            stores for the ensuing year, I never count on the fragments of the last. I beseech you therefore to consider every thing
                            of that kind as intended for you, and to use any of the wines, & at all times, which you prefer to your own.    having been
                            so long in the midst of a family, the loansomeness of this place is more intolerable than I ever found it. my daily rides
                            too are sickening for want of some interest in the scenes I pass over: and indeed I look over the two ensuing years as the
                            most tedious of my life.    you will have with you in a few days a mr Brodie, an elderly English gentleman, who is seeking
                            an asylum in this quiet country to bring his family to. he is a very worthy, inoffensive, polite man. he turns his eyes to
                            our neighborhood, & I have given him a letter to Mr. Randolph merely to prevent his being imposed on in any bargain. he
                            has his eye on Henderson’s & Overton’s lands, but of preference on the latter. I send in a separate package to mr
                            Randolph 25. advertisements from mr Shoemaker which we ask the favor of him to have set up in the most public places for
                            20. miles round, & without delay. by the return of Davy I shall send a piece of linen to be made up for me against
                            March. present me affectionately to mr Randolph & the young ones, & be assured of my constant &
                            tenderest love.
                        
                            Th: Jefferson
                            
                        
                    